          Case 1:20-cv-07178-JGK Document 36 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/16/21
CHRISTINA MULLIGAN, et al.
              Plaintiffs,                            20-CV-7178 (JGK) (BCM)
       -against-
                                                     ORDER
754-768 BRADY OWNERS CORP., et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The parties, through their counsel, are directed to meet and confer in real time and in

good faith as soon as practicable, and no later than April 28, 2021, to continue their settlement

discussions. No later than April 28, 2021, the parties shall submit a confidential joint letter – by

email to Moses_NYSDChambers@nysd.uscourts.gov – advising the Court as to the status of

those discussions. If the parties have not yet settled, the Court will conduct a brief, continued

telephonic settlement conference on April 30, 2021, at 10:30 a.m. At that time, counsel are

directed to call (888) 557-8511, enter the access code 7746387, and enter the security code that

chambers will email to counsel. Counsel for defendant Monique Bowe need not attend the

conference.

Dated: New York, New York
       April 16, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
